DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG et al (US 2020/0178178) in view of CHITRAKAR et al (US 2021/0337558)
Regarding claim 1, 13,  HUANG et al (US 2020/0178178) discloses wireless communication terminal communicating wirelessly, the terminal comprising: 
a first wireless transceiver configured to transmit and receive signals through a first waveform (HUANG: ¶2, PCR radio communicates data signals); 
a second wireless receiver configured to receive a signal through a second waveform (HUANG: ¶2, ¶59, WUR radio communicates WUR frames over a WUR channel different than the PCR channel); and 
a processor, wherein the processor is configured to: 
receive an acceptance frame for accepting a request for wake-up radio (WUR) mode entry in which the wireless communication terminal operates based on a signal transmitted through the second waveform from a base wireless communication terminal, through the first wireless transceiver (HUANG: Fig. 2, ¶69, WUR request is sent by the STAt to the AP and the STA receives a WUR response frame (equivalent to acceptance frame)), 
stop an operation of the wireless communication terminal related to a service period based on the acceptance frame (HUANG: ¶98, ¶100, Fig. 5, the STA at 540, enters a WUR mode after receiving the acceptance frame (WUR response frame) which stops any communication based on a schedule of common AP and STA wake-up periods/parameters (equivalent to stopping operation related to a service period)), wherein the service period is a time period that arrives in a period negotiated between the base wireless communication terminal and the wireless communication terminal before the wireless communication terminal enters the WUR mode (HUANG: Fig. 5, ¶98, the common AP and STA wake-up periods/parameters include at least one service period (wake up period) according to a synchronization and association procedure (equivalent to negotiation)), and is configured to transmit and receive data through the base wireless communication terminal and the first wireless transceiver (HUANG: ¶52, the STA is able to (configured to) transmit and received in the PS mode’s awake state i.e. able to transmit and receive traffic), 
after stopping the operation of the wireless communication terminal related to the service period, when receiving a wake-up frame that triggers a wake-up of the first wireless transceiver from the base wireless communication terminal through the second wireless receiver, wake-up the first wireless transceiver based on the wake-up frame (HUANG: Fig. 5, ¶101, a wake-up frame is received through the WUR (second transceiver) and triggers a wake-up of the PCR (the first transceiver) after operations using a common AP and STA schedule are stopped at the WUR negotiation during which the WUR acceptance frame is received), and 
maintain a state in which transmission and reception are possible through the first wireless transceiver during at least a first service period that arrives after receiving the wake-up frame (HUANG: Fig. 5, ¶101, ¶70, ¶52-54, when the wake up frame is received, an WUR awake state is maintained where data transmission and reception is possible during the active state of the PCR during one of the awake state when it goes into a WUR wake state ( i.e. a PCR active state according to the user-specific wakeup schedule) ).
HUANG remains silent regarding the second waveform being different than the first waveform. 
CHITRAKAR et al (US 2021/0337558) discloses the second waveform being different than the first waveform (CHITRAKAR: ¶39-42, ¶38, Fig. 2, legacy 802.11 waveform of the PCR is different than the WUR transceiver waveform of OOK).
A person of ordinary skill in the art working with the invention of HUANG  would have been motivated to use the teachings of CHITRAKAR as it provides a way provide backwards compatibility with using a lower powered waveform for payload providing a power saving signal. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of HUANG  with teachings of CHITRAKAR in order to further improve energy conservation at a mobile device. 


Regarding claim 12,  HUANG modified by CHITRAKAR discloses wireless communication terminal of claim 1, wherein when waking up the first wireless transceiver regardless of whether the wake-up frame is received after entering the WUR mode, the processor is configured to, through the first wireless transceiver, transmit an awake frame between a time point at which the first wireless transceiver wakes up to an end time point of the first service period to the base wireless communication terminal, and maintain a state in which transmission and reception are possible through the first wireless transceiver during at least the first service period, wherein the awake frame represents a frame that is first transmitted through the first wireless transceiver after the first wireless transceiver wakes up (HUANG: Fig. 2, ¶128, ¶71, when the STA wakes up to renegotiate WUR parameters, it wakes up the PCR and sends a WUR mode request frame to the AP and this is before a following first service period with DL data transmission ends).


Claim 2-3, 6-10, 14-15, 18-20,  is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG modified by CHITRAKAR as applied to claim 1 above, further in view of HUANG2 (HUANG et al US 2021/0352587)
Regarding claim 2, 14, HUANG modified by CHITRAKAR discloses wireless communication terminal of claim 1/13, wherein the first service period is a service period that arrives after the first wireless transceiver wakes up (HUANG: Fig. 5, ¶101, ¶70, ¶52-54, when the wake up frame is received, an WUR awake state is maintained where data transmission and reception is possible during the active state of the PCR during one of the awake state when it goes into a WUR wake state).
HUANG modified by CHITRAKAR remains silent regarding the arriving comprises arriving fastest after the first wireless transceiver wakes up.
However, HUANG2 (HUANG et al US 2021/0352587) discloses arriving comprises arriving fastest after the first wireless transceiver wakes up (HUANG2: Fig. 3A, Fig. 12A, ¶75,  ¶174, first service period is the one right after the wakeup frame).
A person of ordinary skill in the art working with the invention of HUANG modified by CHITRAKAR would have been motivated to use the teachings of HUANG2 as it provides a way to provide efficient power management (¶78). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of HUANG modified by CHITRAKAR with teachings of HUANG2 in order to further improve power saving efficiency. 

Regarding claim 3, 15,   HUANG modified by CHITRAKAR modified by HUANG2 discloses regarding wireless communication terminal of claim 2/14, wherein the first service period is a service period that arrives fastest after a PCR transition delay elapses from the time point at which the wake-up frame is received, wherein the PCR transition delay represents a time taken from a state in which a frame cannot be transmitted and received through the first wireless transceiver to a state in which transmission and reception are possible (HUANG2: Fig. 3A, Fi. 12A, ¶75,  ¶174, first service period is the one right after the wakeup frame; CHITRAKAR: ¶60, ¶75, Fig. 9, the service period in which the communication takes place after the wakeup packet is after a PCR transition delay/wake-up delay which represents time taken from receiving the wake up frame (PCR not activated yet) to PCR activation).
Regarding claim 6, 18,  HUANG modified by CHITRAKAR modified by HUANG2 discloses wireless communication terminal of claim 3/15, wherein when exchanging additional data information indicating the existence of data to be additionally transmitted with the base wireless communication terminal during the first service period, the processor is configured to maintain a state in which transmission and reception are possible through the first wireless transceiver during a third service period that arrives after an end time point of the first service period based on the additional data information (HUANG: ¶126, when additional data is present in the buffer to be transmitted, a third service period is started right after the first service period where the third service period has a further data and Ack packet communication exchange between the AP and the STA).

Regarding claim 7, 19,  HUANG modified by CHITRAKAR modified by HUANG2 discloses wireless communication terminal of claim 6/18, wherein the third service period is a service period that arrives fastest after the end time point of the first service period (HUANG: ¶126, the service periods are back to back).
Regarding claim 8, 20,  HUANG modified by CHITRAKAR modified by HUANG2 discloses wireless communication terminal of claim 6/18, wherein the processor is configured to: transmit indication information specifying the third service period among service periods arriving after the first service period through the first HUANG: ¶126, when additional data is present in the buffer to be transmitted, a third service period is started right after the first service period where the third service period has a further data and Ack packet communication exchange between the AP and the STA; this is indicated by a More Data field set to 1).
Regarding claim 9,  HUANG modified by CHITRAKAR modified by HUANG2 discloses wireless communication terminal of claim 3, wherein the processor is configured to, through the first wireless transceiver, transmit an awake frame between a time point at which the first wireless transceiver wakes up to a time point at which the first service period ends, to the base wireless communication terminal, and transmit and receive data to and from the base wireless communication terminal during at least the first service period based on the awake frame, wherein the awake frame represents a frame that is first transmitted through the first wireless transceiver after the first wireless transceiver wakes up (HUANG: Fig. 2, ¶128, ¶71, when the STA wakes up to renegotiate WUR parameters, it wakes up the PCR and sends a WUR mode request frame to the AP and this is before a following first service period with DL data transmission ends).

Regarding claim 10,  HUANG modified by CHITRAKAR modified by HUANG2 discloses wireless communication terminal of claim 9, wherein the processor is configured to receive a trigger frame triggering transmission of the awake frame within HUANG: Fig. 2, ¶73, in at least one scenario AP intends to renegotiate and invokes negotiation which includes at least one awake WUR frame to the AP).

Allowable Subject Matter
Claims 4-5, 11, 16-17,  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, 16, the prior art of record either alone or in combination with each other, do not disclose wireless communication terminal of claim 3, 
wherein the first service period is a service period that arrives according to a first period, wherein the processor is configured to maintain a state in which transmission and reception are possible through the first wireless transceiver during the first service period and a second service period, wherein the second service period is a service period that arrives according to a second period different from the first period, wherein the second service period overlaps at least a portion of the first service period in a time domain, wherein an end time point of the second service period is later than an end time point of the first service period.

Regarding claim 5, 17, the prior art of record either alone or in combination with each other, do not disclose wireless communication terminal of claim 3, wherein the first service period is a service period including any one of a plurality of service flows configured between the wireless communication terminal and the base wireless communication terminal, wherein the plurality of service flows are identified through different flow identification information, wherein each of the plurality of service flows is composed of service periods corresponding to the same flow identification information, wherein a service flow including the first service period is a service flow preconfigured to be available when the wireless communication terminal wakes up in the WUR mode among the plurality of service flows.

Regarding claim 11, the prior art of record either alone or in combination with each other, do not disclose wireless communication terminal of claim 9, wherein the awake frame comprises flow identification information of the first service period, wherein the flow identification information of the first service period indicates a service flow preconfigured to be available when the wireless communication terminal wakes up in the WUR mode, wherein the service flow is composed of a plurality of service periods corresponding to the same flow identification information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO 892:












Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMER S MIAN/Primary Examiner, Art Unit 2461                                                                                                                                                                                             
OMER S. MIAN
Primary Examiner
Art Unit 2461